DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is a Final Office Action in response to Applicant’s response on October 9, 2022 to Examiner's Non-Final communication filed on July 22, 2022. 
Claims 1, 4-8, 11-15, 18-20, and 24 have been examined in this Application. Claim 24 is newly presented. All other claims are canceled. 
No new information disclosure statement (IDS) was filed. 

Response to Arguments

Applicant’s arguments filed on October 9, 2022, page 7, regarding claim rejections under non-statutory double patenting, request that the rejection be held in abeyance.  The rejection is maintained. 

Claim Objections
Claim 1 is objected to because of the following informalities:  The claim does not recite appropriate Beauregard language and a clear pre-amble is not recited in all independent claims.  The claim should recite “A computer device for performing a transaction with a private associated with the computer device and a blockchain which has a ledger (see Paragraph 49, pre-grant publication), the computer device comprising:

a display screen; 
a button; 
a processor;
a memory storing executable instructions that when executed by the processor, causes the processor to perform the steps of…”  Appropriate correction is required.

Examiner Comments
The Examiner proposes that Applicant review the Specification in light of the different embodiments recited. For example, Figures 1 and Figure 4 are directed to different embodiments, which are not usable together or are interchangeable; according to the Examiner’s findings. The proposed claim amendments and/or amendments filed in a later response should provide support for each claim limitation in the Specification. Finally, the Examiner proposes focusing on a single embodiment rather than combining embodiments if the embodiments are in fact not interchangeable / usable together. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8, 11-15, 18-20, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Per claims 1, 8 and 15, the claims recite:
“sign a blockchain transaction with the private key of the hardware wallet and submit the blockchain transaction to the blockchain ledger, wherein the blockchain transaction comprises a transfer of a partial value of the asset to a client of the blockchain ledger,” and 
 “in response to the button being pressed, replace the key pair of the computer device with a new key pair and reset the status of the key pair of the computer device…”
(1) The Specification does not provide support for the replacing of the key pair with a new key pair as a result of the button being pressed and resetting the status of the key pair. 
the Specification discloses a computer (i.e. “smart note”, PGPub paragraphs 45 and 50), “trusted flag” (e.g. para 46) and value (e.g. paras 46, 75, and 79) being reset, only the computer is reset in response to a button being pressed (e.g. para 45), and none are associated with the replacement of a key pair. 
Furthermore, the claims seem to combine different embodiments / use the different embodiments interchangeably without a recitation that such interchange in embodiments is possible. Figure 1A for instance is directed to displaying of a value while Figure 4D, item 466 is directed to signing a blockchain transaction. 
(2) Finally, Figure 1A, item 126, directed to applying the private key, is not described in the Specification in a way that the Applicant has conveyed to one skilled in the art how to carry out the “applying” of the private key. Item 126 is broad and the Specification fails to disclose support for how the applying is carried out. 
The Specification discloses, in one embodiment (Figure 4B, para 75), the “private key” appears to be of the generated key pair. However, in the embodiment of figure 1A, it is referred to more broadly as “a private key (i.e. “if a private key associated with the smart note has been used”, paragraph 52). Further, while using includes “signing a transaction” or “handing out the key” (paragraph 52), the Specification does not provide details as to what application of the private key comprises (paragraph 52). 
It is not known how the limitations of the claims at issue can all be carried out because the Specification does not provide support for such limitations when the limitations are recited as being part of different embodiments that are not carried out together. 
As a result of at least the above issues, the claims and all dependent claims are rejected under the same rational and for mere dependence on the rejected claims. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11-15, 18-20, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8 and 15 recite limitations which are found in different embodiments in the Specification, Figures 1 and 4 for instance. The Specification does not disclose that such embodiments can be used together or that the embodiments are interchangeable. As a result, the scope of the claims is not clear; rendering the claims indefinite. 
All dependent claims are rejected under the same rational and for mere dependence on the rejected claims. 

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 of the instant Applicant is rejected on the ground of non-statutory double patenting as being unpatentable over claims 7 of co-pending Application 16/116965. Although claim 1 of the instant Application is not identical to claim 1 of the co-pending Application ‘965, they are not patentably distinct from each other because they are directed to the same scope of invention. The instant Application includes limitations that are included in dependent form in the co-pending Application ‘965; which would be obvious to include and result in the instant claims. Also, the co-pending Application ‘965 recites “store the financial asset and a value of the financial asset” while the instant Application recites “acquiring a value of the asset from the blockchain ledger.” Thus it would have been obvious to one of ordinary skill in the art receive the value of the asset before storing the value of the asset. Receiving the value of the asset is inherent in order to store the value of the device because without receiving it.

References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892. 

U.S. Patent Application Publication 2018/0183587 to Won et al. teaches using a device that is registered to conduct transactions using cryptocurrency. In one embodiment, an installation device receives, from an IoT device, an identifier (ID) and a hash of a public key, where the IoT device itself generates the ID, the public key, and a private key. To register the IoT device, a blockchain wallet in the installation devices generates a blockchain transaction which adds the received ID and hash of the public key as a name and value pair in a name/value storage (NVS). The hash of the public key may then be retrieved from the NVS and used in authentication of the IoT device to other IoT devices or servers, among other things.
Won teaches generating new key pairs after each transaction in order to increase security measures and prevent fraud. The device has a display and also a button that allow the user to press the button and initiate a transaction. A key pair is generated before a transaction is generated to update the hash of the public key in NVS. The transaction follows normal validation and a new key pair is generated for every consequent transaction. 

Australian Patent Application Publication 2018100482 to Andrade teaches a personal/client identification and verification process, pseudonymous system and transaction network for monitoring and restricting transactions of cryptography-based electronic money (CBEM) involving clients (414, 415). In one embodiment, there is a legal identity-linked credential authentication protocol for providing a practical solution for issues related to cryptocurrency theft, KYC and AML, while maintaining user privacy. In other embodiments, there are mechanisms including a processor (420) of a central approval server (401) and/or a smart contract (707) which monitors transactions for suspicious activity. A determination of AML risk and/or other risks of running afoul of financial crimes may be made, e.g., in response to a transaction, and the determination may be expressed as a risk score. In some embodiments, transactions may be held and/or reversed. In further embodiments, a client wallet (416, 417) within the transaction network may support multiple types of cryptocurrency (CBEM) and may detect transactions from or to wallets outside of the transaction network (714), and optionally provide an alert and/or the system may take other responsive action
Thus, it would be obvious to include an alert on the same display where the currency or digital currency value is displayed. The displaying of the currency value in conjunction with the symbol / alert does not result in any novelty. The form of alert used is not unique or generated using novel means.  

U.S. Patent Application Publication 2020/0005281 to Patel teaches a smart note that Patel refers to as a digital coin. The coin can be personalized and include attributes, design, color, shape or theme and programmed with rules. The digital coin is associated with a value that is tied to a cryptocurrency. As the instant claims are also directed to digital currency which utilizes blockchain technology to manage the transfer of the value of digital currency.  
	Patel teaches displaying a value indicator, wherein the value is indicative of the sum value the user has in response to the blockchain network determining and validating this value. The value can be sent as a total sum or can be sent in partial amounts. Just as a person holding $20 can either spend the entire $20 or spend the $20 in increments. The digital coin also utilizes multiple other options including authentication, and offers available to the user. 

	Although the references teach elements of the claimed limitations, the combination of the references do not result in an obviousness rejection. The teaching of an actual device that is able to receive currency value, include a display screen to display a value acquired of an asset after the device connects to a blockchain storing transaction associated with the asset based on an address comprising a key pair assigned to the device and transferring a portion of the value before replacing the key pair with a new key pair as a result of  button being pressed, and indicating a status of “unused” among other things are not obvious in light of the cited references. 
	Other references and NPL was considered, however, the combination of such references do not deem the claims obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed on for PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EL MEHDI OUSSIR whose telephone number is (571)270-0191.  The examiner can normally be reached on M-F 9AM - 5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha W. Patel can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-1191.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Sincerely,

/EL MEHDI OUSSIR/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        12/14/2022